Citation Nr: 1549580	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.

2.  Entitlement to SMC based on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2014, the Board remanded this matter for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

As will be shown more fully in the Remand portion of this decision, while the RO has only adjudicated the claim for SMC based on the need for regular aid and attendance of another person, the Board finds that the Veteran's claim has always included a claim for SMC based on housebound status, which has yet to be adjudicated by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA also has the duty to maximize benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) and Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, in view of the fact that the Board has denied the Veteran's claim for the higher rate of SMC, the Board finds that the claim for SMC based on housebound status is not moot and must be remanded for appropriate consideration by the RO. 

The issue of entitlement to SMC based on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect herself from the hazards and dangers of his daily environment.  

CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was notified in August 2009 and October 2014 letters. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Analysis

The Veteran is currently service connected for paranoid schizophrenia, rated as 100 percent disabling and for pes planus of the left foot, allergic rhinitis, and ganglion cyst of the left metatarsal joint, each rated as noncompensably disabling. 

There are two types of SMC available to a veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s) (West 2014) and 38 C.F.R. § 3.350(b), (i) (2015). 

Under 38 U.S.C.A. § 1114(l) (West 2014), SMC, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  While a July 2014 VA examiner indicated that the Veteran has best corrected vision 5/200 or worse in both eyes, as the Veteran is not serviced connected for any eye disabilities, this finding does not provide the Veteran with an avenue to obtain the VA benefit for which he seeks, that is SMC.  

Pursuant to 38 C.F.R. § 3.351(c), the Veteran will be considered in need of regular aid and attendance if he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  

Pursuant to 38 C.F.R. § 3.352(a), the following is considered in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

Bedridden will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  Bedridden is that condition which, through its essential character, actually requires that the claimant remain in bed.  That a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2015).

Initially, the Board finds that there is absolutely no evidence in the claims file to suggest that, as the result of a service-connected disability, the Veteran has an anatomical loss of any both feet or one hand and one foot, is either blind (or nearly blind), is permanently bedridden, or that he is a patient in a nursing home.  Further, the evidence, to include VA medical records and examination reports, does not indicate that a factual need for aid and attendance has been established under 38 C.F.R. § 3.352(a) (2015).  

VA medical records also reflect that the Veteran attends medical appointments at VA facilities and that he was compliant with taking his prescribed medications.  An August 2009 VA aid and attendance questionnaire reflects that the Veteran needs someone to get him food and he is able to leave the home unassisted.  It was noted that the Veteran is paranoid and scared almost every day so he needs someone to tend to his food shopping.  A July 2010 VA mental disorders examination report reflects that the Veteran is able to manage his affairs and budgets his money carefully.  A May 2011 VA social work report reflects that the Veteran was instructed in how to use the computer to set up delivery of groceries.  He denied needing assistance with anything else at that time, "just grocery shopping."  An August 2013 VA mental health record notes that the Veteran was getting out of the house and walking.  An April 2014 VA mental health medication note reflects that while the Veterans stays mostly inside his home, he does venture out.  He has a housekeeper once a month and his mother brings him food on a daily basis.  The Veteran appeared alert and casually dressed in clean clothes appropriate for the weather.  His thought process was coherent and logical.  

Further, in a July 2014 VA mental disorders examination report, it was noted that, while the Veteran rarely went out of the house, he would go to Faneuil Hall to eat about one to two times a week.  He lived in his own apartment, his mother brought him food daily, and he had a housekeeper come one a month.  The examiner stated that the Veteran's service-connected schizophrenia disability impacts his social and occupational functioning.   He relies on his mother to complete errands and household chores.  However, the examiner opined that the Veteran is able to care for his basic needs such as dressing, personal hygiene, feeding himself, toileting, and protecting himself.  His mental health condition does not cause the Veteran to require aid and attendance.  He does, however, require assistance to perform errands outside of the house as a result of his anxiety related to his diagnosis of paranoid schizophrenia which renders him largely avoidant of social interactions.  

In the July 2014 VA aid and attendance examination, the VA examiner noted that the Veteran was not permanently bedridden and that he could travel beyond his current domicile.  He pointed out that the Veteran travelled to the examination on his own.  The Veteran stated that he gets out of the house once or twice a week and that he goes to Faneuil Hall marketplace to get drinks and pastries.  Otherwise, he stays home and watches the news.  His mother prepares lunch for him every day and periodically stocks his refrigerator.  He takes care of breakfasts and dinners, and feeds himself.  The Veteran can perform all functions of self-care and protect himself from daily hazards/dangers, moderate short-term memory loss was noted.  He can walk without the assistance of another person for more than a mile.  He does not need aid for ambulation and is unrestricted in the circumstances in which he can leave his home.  With regard to his mental competency, he knows the amount of his benefit payments and can prudently handle the payments.  He knows the amount of his monthly bills, can personally handle his money and pay his bills, and is capable of managing his financial affairs.  The VA examiner stated that the Veteran has a good understanding of his income and expenses and plausibly claims to pay all of his bills himself and on time.  Specifically, the Veteran claims that his mother does not help him with his finances.  

The VA examiner concluded that the Veteran did not have any physical limitations.  The Veteran had described a recent trip outside his house in which he walked about 1.5 miles.  His limitations are restricted to his executive functions and to his agoraphobia.  The Veteran makes trips to Faneuil Hall Marketplace for beverages and pastry that are manageable, because, in his opinion, he knows the routine.  The VA examiner noted that on the other hand the Veteran traveled to the clinic today, unaccompanied, in a taxi.  The VA examiner opined that the Veteran would be limited in his need for help in keeping his life organized and in obtaining groceries.  The examiner continued that the Veteran needs intermittent assistance in acquiring food and oversight in organizing his life, but the VA examiner opined that the Veteran is not so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.  

While the Board does not dispute the fact that the Veteran has many problems on a daily basis and that food shopping is challenging for him, the evidence does not indicate an inability by the Veteran to feed or dress himself, nor was there any demonstrated inability to maintain his own hygiene.  Further, the evidence does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment.  Significantly, the July 2014 VA aid and attendance examiner opined that the Veteran is not so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.  Such opinion is consistent with the opinion provided by the VA examiner who performed the July 2014 VA mental disorders examination as well as notations found within VA medical records.  There is no opinion to the contrary, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

In considering this claim, the Board has also considered the Veteran's statements in support of his claim in detail.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect credibility of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his disorders are not the types of conditions he may provide competent evidence on questions of need for aid and attendance being caused by those disabilities.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on the ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, is more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person.  The Board finds that the preponderance of the evidence is against the claim for entitlement to SMC on this basis and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC on the account of the need for aid and attendance is denied.


REMAND

As previously discussed herein, although the Board has determined that SMC has not been established based on the need for aid and attendance, the Board finds that the Veteran's claim also includes a claim for SMC based on housebound status, which has yet to be adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA also has the duty to maximize benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2010) and Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, in view of the fact that the Board has denied the Veteran's claim for the higher rate of SMC, and despite the fact that in addition to his 100 percent scheduler rating for schizophrenia the Veteran does not have additional service-connected disabilities that are independently ratable at 60 percent or more (See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015)), the Board finds that the claim for SMC based on housebound status is not moot and must be properly adjudicated by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Rice, Buie, and Bradley, and the Board's denial of the claim for SMC based on the need of regular aid and attendance of another person, the RO must adjudicate the issue of entitlement to SMC based on housebound status.  

2.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


